
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1194
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2011
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To renew the authority of the Secretary of
		  Health and Human Services to approve demonstration projects designed to test
		  innovative strategies in State child welfare programs.
	
	
		1.Renewal of authority to
			 approve demonstration projects designed to test innovative strategies in State
			 child welfare programsSection
			 1130 of the Social Security Act (42 U.S.C. 1320a–9) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking 1998 through 2003 and inserting 2011 through
			 2016;
				(B)in paragraph
			 (3)—
					(i)in
			 subparagraph (A), by inserting or kinship guardianship after
			 placements;
					(ii)in
			 subparagraph (C), by striking address kinship care and inserting
			 provide early intervention and crisis intervention services that safely
			 reduce out-of-home placements and improve child outcomes; and
					(iii)by
			 redesignating subparagraph (C) as subparagraph (D) and inserting after
			 subparagraph (B) the following:
						
							(C)If an appropriate application therefor is
				submitted, the Secretary shall consider authorizing a demonstration project
				which is designed to identify and address domestic violence that endangers
				children and results in the placement of children in foster
				care.
							;
					(C)in paragraph (4),
			 by inserting or kinship guardianship after
			 assistance; and
				(D)in paragraph (5),
			 by inserting and the ability of the State to implement a corrective
			 action approved under section 1123A before the period;
				(2)in subsection
			 (e)—
				(A)by striking
			 and at the end of paragraph (6);
				(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(8)an accounting of any additional Federal,
				State, local, and private investments (other than those with respect to which
				matching funds were provided under part B or E of title IV) made, during the 2
				fiscal years preceding the application to provide the services described in
				paragraph (1), and an assurance that the State will provide an accounting of
				that same spending for each year of an approved demonstration
				project.
						;
				(3)in subsection
			 (f)(1)—
				(A)in subparagraph
			 (B), by striking ; and and inserting , including all
			 children and families under the project who come to the attention of the
			 State’s child welfare program, either through a report of abuse or neglect or
			 through the provision of services described in subsection (e)(1) to the child
			 or family;; and
				(B)by redesignating
			 subparagraph (C) as subparagraph (D) and inserting after subparagraph (B) the
			 following:
					
						(C)a comparison of the amounts of Federal,
				State, local and private investments in the services described in subsection
				(e)(1), by service type, with the amount of the investments during the period
				of the demonstration project; and
						;
				and
				(4)by adding at the
			 end the following:
				
					(h)Indian tribes
				considered StatesAn Indian
				tribe (as defined in section 479B(a)) shall be considered a State for purposes
				of this
				section.
					.
			2.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		
			Passed the House of
			 Representatives May 31, 2011.
			Karen L. Haas,
			Clerk.
		
	
